PER CURIAM:
Vincent F. Rivera appeals from the district court’s orders denying his motion to reopen a district court case or for relief from the judgment, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bowers v. Boyd, No. CA-90-3062-3-17 (D.S.C. Aug. 16, 2004 & Oct. 6, 2004); see also Fed.R.Civ.P. 60(b). We deny Rivera’s motions to amend the caption and to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED